Name: Commission Implementing Regulation (EU) NoÃ 1274/2011 of 7Ã December 2011 concerning a coordinated multiannual control programme of the Union for 2012, 2013 and 2014 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  health;  deterioration of the environment;  European construction;  economic analysis;  foodstuff;  consumption;  technology and technical regulations;  EU institutions and European civil service;  agricultural policy
 Date Published: nan

 8.12.2011 EN Official Journal of the European Union L 325/24 COMMISSION IMPLEMENTING REGULATION (EU) No 1274/2011 of 7 December 2011 concerning a coordinated multiannual control programme of the Union for 2012, 2013 and 2014 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), in particular Articles 28 and 29 thereof, Whereas: (1) By Commission Regulation (EC) No 1213/2008 (2) a first coordinated multiannual Community programme, covering the years 2009, 2010 and 2011, was established. That programme continued under consecutive Commission Regulations. The latest one was Commission Regulation (EU) No 915/2010 of 12 October 2010 concerning a coordinated multiannual control programme of the Union for 2011, 2012 and 2013 to ensure compliance with maximum levels of and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (3). (2) Thirty to forty foodstuffs constitute the major components of the diet in the Union. Since pesticide uses show significant changes over a period of three years, pesticides should be monitored in those foodstuffs over a series of three-year cycles to allow consumer exposure and the application of Union legislation to be assessed. (3) On the basis of a binomial probability distribution, it can be calculated that examination of 642 samples allows, with a certainty of more than 99 %, the detection of a sample containing pesticide residues above the limit of determination (LOD), provided that not less than 1 % of the products contain residues above that limit. Collection of these samples should be apportioned among Member States according to population numbers, with a minimum of 12 samples per product and per year. (4) Analytical results from the 2009 EU official control programme (4) have shown that certain pesticides are more commonly present on agricultural products than previously, indicating changes in the use pattern of those pesticides. Those pesticides should be included in the control programme in addition to those which were covered under Regulation (EU) No 915/2010 in order to make sure that the range of pesticides covered by the control programme is representative of the pesticides used. (5) The analysis of certain pesticides, in particular those added to the control programme by this Regulation or those with very difficult residue definition, should be optional in 2012 in order to allow time, for official laboratories to validate the methods required for the analysis of those pesticides, in case they have not yet done so. (6) Where the residue definition of a pesticide includes other active substances, metabolites or breakdown products, those metabolites should be reported separately. (7) Guidance concerning Method Validation and Quality Control Procedures for Pesticide Residue Analysis in food and feed is published on the Commission website (5). Member States should be allowed, under certain conditions, to use qualitative screening methods. (8) Implementing measures, such as the Standard Sample Description (SSD) (6) for submitting results of pesticide residues analysis, relating to the submission of information by Member States have been agreed by Member States, Commission and EFSA (9) For the sampling procedures Commission Directive 2002/63/EC of 11 July 2002 establishing Community methods of sampling for the official control of pesticide residues in and on products of plant and animal origin and repealing Directive 79/700/EEC (7) which incorporates the sampling methods and procedures recommended by the Codex Alimentarius Commission should apply. (10) It is necessary to assess whether maximum residue levels for baby food provided for in Article 10 of Commission Directive 2006/141/EC of 22 December 2006 on infant formulae and follow-on formulae (8) and Article 7 of Commission Directive 2006/125/EC of 5 December 2006 on processed cereal-based foods and baby foods for infants and young children (9) are respected, taking into account only the residue definitions as they are set out in Regulation (EC) No 396/2005. (11) It is also necessary to assess possible aggregate, cumulative and synergistic effects of pesticides when methodology becomes available. This assessment should start with some organophosphates, carbamates, triazoles and pyrethroides, as set out in Annex I. (12) As regards single residue methods Member States may be able to meet their obligations of analysis by having recourse to official laboratories already having the validated methods required. (13) Member States should submit by 31 August of each year the information concerning the previous calendar year. (14) In order to avoid any confusion due to an overlap between consecutive multiannual programmes, Regulation (EU) No 915/2010 should be repealed in the interest of legal certainty. It should, however, continue to apply to samples tested in 2011. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Member States shall, during the years 2012, 2013 and 2014 take and analyse samples for the pesticide/product combinations, as set out in Annex I. The number of samples of each product shall be as set out in Annex II. Article 2 1. The lot to be sampled shall be chosen randomly. The sampling procedure, including the number of units, shall comply with Directive 2002/63/EC. 2. Samples shall be analysed in accordance with the residue definitions set out in Regulation (EC) No 396/2005. Where no explicit residue definition is set out in that Regulation for a particular pesticide, the residue definition as set out in Annex I to this Regulation shall apply. Article 3 1. Member States shall submit the results of the analysis of samples tested in 2012, 2013 and 2014 by 31 August 2013, 2014 and 2015 respectively. Those results shall be submitted in accordance with the Standard Sample Description (SSD), as set out in Annex III. 2. Where the residue definition of a pesticide includes active substances, metabolites and/or breakdown or reaction products, Member States shall report the analysis results in accordance with the legal residue definition. The results of each of the main isomers or metabolites mentioned in the residue definition shall be submitted separately, as far as they are measured individually. Article 4 Regulation (EU) No 915/2010 is repealed. However, it shall continue to apply to samples tested in 2011. Article 5 This Regulation shall enter into force on 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. (2) OJ L 328, 6.12.2008, p. 9. (3) OJ L 269, 13.10.2010, p. 8. (4) The 2009 European Union Report on Pesticide Residues in Food. EFSA Journal 2011; 9(11):2430 [529 pp.] at: http://ec.europa.eu/food/plant/protection/pesticides/docs/2009_eu_report_ppesticide_residues_food_en.pdf (5) Document No. SANCO/10684/2009, Implemented by 1.1.2010. http://ec.europa.eu/food/plant/protection/resources/qualcontrol_en.pdf (6) General guidance on the SSD for all EFSA data collection available on the EFSA journal 2010; 8(1):1457 [54 pp.] at http://www.efsa.europa.eu/en/efsajournal/pub/1457.htm (7) OJ L 187, 16.7.2002, p. 30. (8) OJ L 401, 30.12.2006, p. 1. (9) OJ L 339, 6.12.2006, p. 16. ANNEX I Part A: Pesticide/product combinations to be monitored in/on commodities of plant origin 2012 2013 2014 Remarks 2,4-D (2) (3) (1) Note (8) Residue definition: sum of 2,4-D and its esters expressed as 2,4-D. 2,4-D free acid shall be analysed in 2012 on aubergines, cauliflower and table grapes; in 2013 on apricots and wine grapes and in 2014 on oranges/mandarins. In the rest of the commodities it is to be analyzed on voluntary basis. 2-Phenylphenol (2) (3) (1) Note (7) Abamectin (2) (3) (1) Note (8) Residue definition: sum of avermectin B1a, avermectinB1b and delta-8,9 isomer of avermectin B1a. The delta-8,9 isomer of avermectin B1a is to be analysed on voluntary basis in 2012. Acephate (2) (3) (1) Acetamiprid (2) (3) (1) Acrinathrin (2) (3) (1) Aldicarb (2) (3) (1) Amitraz (2) (3) (1) Residue definition: amitraz including the metabolites containing the 2,4 -dimethylaniline moiety expressed as amitraz. Shall be analysed in 2012 on sweet pepper; on 2013 in apples and tomatoes; and in 2014 in pears. In the rest of the commodities it is to be analyzed on voluntary basis. It is accepted if amitraz (parent) and its multiresidue-method-amenable metabolites 2,4 dimethyl formanilide(DMF) and N-(2,4 dimethylphenyl)-N ²-methyl formamide (DMPF) are targeted and reported separately. Amitrole (2) (3) (1) Note (9) Azinphos-methyl (2) (3) (1) Azoxystrobin (2) (3) (1) Benfuracarb (2) (3) (1) Fast and complete degradation to carbofuran and 3-hydroxycarbofuran. Parent compound (benfuracarb) to be analysed on a voluntary basis. Bifenthrin (2) (3) (1) Biphenyl (2) (3) (1) Bitertanol (2) (3) (1) Boscalid (2) (3) (1) Bromide ion (2) (3) (1) Shall be analysed in 2012 on sweet pepper only, in 2013 on lettuce, tomatoes and in 2014 on rice. In the rest of the commodities it is to be analyzed on voluntary basis. Bromopropylate (2) (3) (1) Bromuconazole (2) (3) (1) Note (9) Bupirimate (2) (3) (1) Buprofezin (2) (3) (1) Captan (2) (3) (1) The specific residue definition of sum of captan and folpet shall apply for Pome fruit, strawberries, raspberries, currants, tomatoes, and beans, for the rest of commodities the residue definition includes captan only. Captan and folpet are to be reported individually and the sum as agreed in SSD. Carbaryl (2) (3) (1) Carbendazim (2) (3) (1) Carbofuran (2) (3) (1) Carbosulfan (2) (3) (1) Fast and considerable degradation to carbofuran and 3-hydroxycarbofuran. Parent compound (carbosulfan) to be analysed on a voluntary basis. Chlorantraniliprole (2) (3) (1) Note (7) Chlorfenapyr (2) (3) (1) Chlorfenvinphos (2) (3) (1) Note (9) Chlormequat (2) (3) (1) Shall be analysed in 2012 on aubergines, table grapes and wheat; in 2013 on rye/oats, tomatoes and wine grapes and in 2014 on carrots, pears, rice and wheat flour. In the rest of the commodities it is to be analyzed on voluntary basis. Chlorothalonil (2) (3) (1) Chlorpropham (2) (3) (1) Note (8) Residue definition: chlorpropham and 3-Chloroaniline expressed as chlorpropham. For potatoes (listed for 2014) the residue definition is parent only. Chlorpyriphos (2) (3) (1) Chlorpyriphos-methyl (2) (3) (1) Clofentezine (2) (3) (1) Not to be analysed on cereals. Clothianidin (2) (3) (1) Cyfluthrin (2) (3) (1) Cymoxanil (2) (3) (1) Note (7) Cypermethrin (2) (3) (1) Cyproconazole (2) (3) (1) Cyprodinil (2) (3) (1) Cyromazine (2) (3) (1) Note (7) Deltamethrin (cis-deltamethrin) (2) (3) (1) Diazinon (2) (3) (1) Dichlofluanid (2) (3) (1) Note (9) (8) The residue definition to apply includes the parent compound only. The metabolite DMSA (N,N-Dimethyl-N-phenylsulfamide) is to be monitored and reported as far as the method is validated. Dichlorvos (2) (3) (1) Dicloran (2) (3) (1) Dicofol (2) (3) (1) Not to be analysed on cereals. Dicrotophos (2) (3) (1) The residue definition to apply includes the parent compound only. It shall be analysed in 2012 on aubergines and cauliflower and in 2014 on beans. In the rest of the commodities it is to be analyzed on voluntary basis. Diethofencarb (2) (3) (1) Note (7) Difenoconazole (2) (3) (1) Diflubenzuron (2) (3) (1) Note (7) Dimethoate (2) (3) (1) Residue definition: sum of Dimethoate and Omethoate expressed as dimethoate. Dimethoate and Omethoate are to be reported individually and the sum as agreed in SSD. Dimethomorph (2) (3) (1) Not to be analysed on cereals Diniconazole (2) (3) (1) Note (7) Diphenylamine (2) (3) (1) Dithianon (2) (3) (1) Note (7) Dithiocarbamates (2) (3) (1) Residue definition: dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram. It shall be analyzed in all listed commodities except of orange juice and olive oil. Dodine (2) (3) (1) Note (7) Endosulfan (2) (3) (1) EPN (2) (3) (1) Epoxiconazole (2) (3) (1) Ethephon (2) (3) (1) It shall be analysed in 2012 on orange juice, sweet peppers, wheat and table grapes; in 2013 on apples, rye/oats, tomatoes and wine grapes and in 2014 on oranges/mandarins, rice and wheat flour. In the rest of the commodities it is to be analyzed on voluntary basis. Ethion (2) (3) (1) Ethirimol (2) (3) (1) Note (7) Not to be analysed on cereals. Ethofenprox (2) (3) (1) Ethoprophos (2) (3) (1) Famoxadone (2) (3) (1) Note (7) Fenamiphos (2) (3) (1) Fenamidone (2) (3) (1) Fenarimol (2) (3) (1) Not to be analysed on cereals. Fenazaquin (2) (3) (1) Not to be analysed on cereals. Fenbuconazole (2) (3) (1) Fenbutatin oxide (2) (3) (1) Note (8) It shall be analysed in 2012 on aubergines, sweet pepper and table grapes; in 2013 on apples and tomatoes and in 2014 on oranges/mandarins and pears. In the rest of the commodities it is to be analyzed on voluntary basis. Fenhexamid (2) (3) (1) Fenitrothion (2) (3) (1) Fenoxycarb (2) (3) (1) Fenpropathrin (2) (3) (1) Fenpropimorph (2) (3) (1) Fenpyroximate (2) (3) (1) Note (7) Fenthion (2) (3) (1) Note (9) Fenvalerate/Esfenvalerate (sum) (2) (3) (1) Fipronil (2) (3) (1) Note (8) Residue definition: sum Fipronil + sulfone metabolite (MB46136) expressed as Fipronil. Fluazifop (2) (3) (1) Note (8) Residue definition: Fluazifop-P-butyl (fluazifop acid (free and conjugate)). Fluazifop free acid and the butyl ester shall be analysed in 2012 on cauliflower, peas and sweet peppers; in 2013 on head cabbage and strawberries and in 2014 on beans, carrots and potatoes and spinach. In the rest of the commodities it is to be analyzed on voluntary basis. Fludioxonil (2) (3) (1) Flufenoxuron (2) (3) (1) Fluopyram (3) (1) Note (7) Fluquinconazole (2) (3) (1) Note (9) Flusilazole (2) (3) (1) Flutriafol (2) (3) (1) Folpet (2) (3) (1) The specific residue definition of sum of captan and folpet shall apply to Pome fruit, strawberries, raspberries, currants tomatoes, and beans, for the rest of commodities the residue definition includes folpet only. Folpet and captan are to be reported individually and the sum as agreed in SSD Formetanate (2) (3) (1) Note (9) Residue definition: sum of Formetanate and its salts expressed as Formetanate hydrochloride. Formothion (2) (3) (1) Note (7) Fosthiazate (2) (3) (1) Note (9) Glyphosate (2) (3) (1) It shall be analysed in 2012 on wheat; in 2013 on rye/oats and in 2014 on wheat flour. In the rest of the commodities it is to be analyzed on voluntary basis. Haloxyfop including haloxyfop-R (2) (3) (1) Note (8) Residue definition: haloxyfop-R methyl ester, haloxyfop-R and conjugates of haloxyfop-R expressed as haloxyfop-R. Haloxyfop free acid shall be analysed in 2012 on cauliflower and peas; in 2013 on head cabbage and strawberries and in 2014 on beans (with pod), carrots and potatoes and spinach. In the rest of the commodities it is to be analyzed on voluntary basis. Hexaconazole (2) (3) (1) Hexythiazox (2) (3) (1) Not to be analysed on cereals. Imazalil (2) (3) (1) Imidacloprid (2) (3) (1) Indoxacarb (2) (3) (1) Iprodione (2) (3) (1) Iprovalicarb (2) (3) (1) Isocarbophos (2) (3) (1) Note (7). Residue Definition to apply includes the parent compound only. Isofenphos-Methyl (2) (3) (1) Note (7) Isoprocarb (2) (3) (1) Note (7) Kresoxim-methyl (2) (3) (1) Lambda-cyhalothrin (2) (3) (1) Linuron (2) (3) (1) Note (9) Lufenuron (2) (3) (1) Malathion (2) (3) (1) Mandipropamid (2) (3) (1) Note (7) Mepanipyrim (2) (3) (1) Note (8) Residue definition: Mepanipyrim and its metabolite 2-anilino-4-(2-hydroxypropyl)-6-methylpyrimidine expressed as mepanipyrim. Mepiquat (2) (3) (1) It shall be analysed in 2012 on wheat; in 2013 on rye/oats and tomatoes and in 2014 on pears, rice and wheat flour. In the rest of the commodities it is to be analyzed on voluntary basis. Meptyldinocap (2) (3) (1) Note (7) Residue definition: sum of 2,4-DNOPC and 2,4-DNOP expressed as meptyldinocap. Metalaxyl (2) (3) (1) Metconazole (2) (3) (1) Methamidophos (2) (3) (1) Methidathion (2) (3) (1) Methiocarb (2) (3) (1) Methomyl (2) (3) (1) Methomyl and Thiodicarb are to be reported individually and the sum as agreed in SSD. Methoxychlor (2) (3) (1) Note (9) Methoxyfenozide (2) (3) (1) Metobromuron (2) (3) (1) Note (7) The residue definition to apply includes the parent compound only. Monocrotophos (2) (3) (1) Myclobutanil (2) (3) (1) Nitenpyram (2) (3) (1) It shall be analysed in 2012 on sweet peppers; in 2013 on peaches and in 2014 on cucumbers and beans (with pod). In the rest of the commodities it is to be analyzed on voluntary basis. The residue definition to apply includes the parent compound only. Oxadixyl (2) (3) (1) Oxamyl (2) (3) (1) Oxydemeton-methyl (2) (3) (1) Paclobutrazole (2) (3) (1) Parathion (2) (3) (1) Parathion-Methyl (2) (3) (1) Note (9) Penconazole (2) (3) (1) Pencycuron (2) (3) (1) Pendimethalin (2) (3) (1) Phenthoate (2) (3) (1) Phosalone (2) (3) (1) Phosmet (2) (3) (1) Phoxim (2) (3) (1) Note (9) Pirimicarb (2) (3) (1) Pirimiphos-methyl (2) (3) (1) Prochloraz (2) (3) (1) Residue definition: sum of Prochloraz + its metabolites cont. the 2,4,6-Trichlorophenol moiety expressed as Prochloraz. Procymidone (2) (3) (1) Profenofos (2) (3) (1) Propamocarb (2) (3) (1) It shall be analysed in 2012 on aubergines, cauliflower and sweet peppers; in 2013 on apples, head cabbage, lettuce, table grapes and tomatoes; and in 2014 on beans, carrots, cucumbers, oranges/clementines, potatoes and strawberries. In the rest of the commodities it is to be analyzed on voluntary basis. Propargite (2) (3) (1) Propiconazole (2) (3) (1) Propoxur (2) (3) (1) Note (7) Propyzamide (2) (3) (1) Prothioconazole (2) (3) (1) Note (9) Residue definition: prothioconazole-desthio. Prothiofos (2) (3) (1) Note (7) The residue definition to apply includes the parent compound only. Pymetrozine (2) (3) (1) Note (7) In 2012 to be analyzed on voluntary basis (with emphasis on aubergines and sweet peppers). In 2013 it shall be analysed on head cabbage, lettuce, strawberries and tomatoes and in 2014 on cucumbers. In the rest of the commodities it is to be analyzed on voluntary basis. Pyraclostrobin (2) (3) (1) Pyrethrins (2) (3) (1) Note (8) Pyridaben (2) (3) (1) Pyrimethanil (2) (3) (1) Pyriproxyfen (2) (3) (1) Quinoxyfen (2) (3) (1) Rotenone (2) (3) (1) Note (7) Spinosad (2) (3) (1) Spirodiclofen (2) (3) (1) Note (7) Spiromesifen (2) (3) (1) Note (7) Spiroxamine (2) (3) (1) Tau-Fluvalinate (2) (3) (1) Tebuconazole (2) (3) (1) Tebufenozide (2) (3) (1) Tebufenpyrad (2) (3) (1) Not to be analysed on cereals. Teflubenzuron (2) (3) (1) Tefluthrin (2) (3) (1) Terbuthylazine (2) (3) (1) Note (7) Tetraconazole (2) (3) (1) Tetradifon (2) (3) (1) Not to be analysed on cereals. Tetramethrin (2) (3) (1) Note (7) The residue definition to apply includes the parent compound only. Thiabendazole (2) (3) (1) Thiacloprid (2) (3) (1) Thiamethoxam (2) (3) (1) Residue definition: sum of thiamethoxam and clothianidin expressed as thiamethoxam. Thiamethoxam and clothianidin are to be reported individually and the sum as agreed in SSD. Thiophanate-methyl (2) (3) (1) Tolclofos-methyl (2) (3) (1) Tolylfluanid (2) (3) (1) Not to be analysed on cereals. Triadimefon and triadimenol (2) (3) (1) Residue definition: sum of triadimefon and triadimenol. Both are to be reported individually and the sum as agreed in SSD. Triazophos (2) (3) (1) Trichlorfon (2) (3) (1) Note (7) Trifloxystrobin (2) (3) (1) Triflumuron (2) (3) (1) Trifluralin (2) (3) (1) Triticonazole (2) (3) (1) Vinclozolin (2) (3) (1) Note (8) Not to be analysed on cereals. Residue definition: sum of Vinclozolin and all metabolites cont. the 3,5-dichloraniline moiety, expressed as Vinclozolin. Zoxamide (2) (3) (1) Part B: Pesticide/product combinations to be monitored in/on commodities of animal origin 2012 2013 2014 Remarks Aldrin and Dieldrin (4) (5) (6) Residue definition: Aldrin and dieldrin combined expressed as dieldrin. Azinphos-ethyl (4) (5) (6) Bifenthrin (4) (5) (6) Bixafen (4) (5) (6) Note (7) To be analyzed on voluntary basis in egg (2012), milk and swine meat (2013). Boscalid (4) (5) (6) Note (7) Residue definition: Sum of boscalid and M 510F01 including its conjugates expressed as boscalid. Boscalid parent to be analyzed on voluntary basis in butter (2012), milk (2013). Carbendazim and thiophanate-methyl, expressed as carbendazim (5) (6) Residue definition: Carbendazim and thiophanate-methyl, expressed as carbendazim. Carbendazim to be analyzed on voluntary basis from 2013 onwards. Chlordane (4) (5) (6) Residue definition: sum of cis- and trans-isomers and oxychlordane expressed as chlordane. Chlormequat (5) (6) To be analyzed from 2013 onwardson voluntary basis in cows milk. Chlorobenzilate (4) (5) (6) Note (7) Chlorpropham (4) (5) (6) Note (7) Residue definition: Chlorpropham and 4 ²-hydroxychlorpropham-O-sulphonic acid (4-HSA), expressed as chlorpropham. To be analyzed on voluntary basis in butter (2012), milk in 2013. Chlorpyriphos (4) (5) (6) Chlorpyriphos-methyl (4) (5) (6) Clopyralid (6) Not relevant for commodities 2012/2013. Cyfluthrin (4) (5) (6) Residue definition: Cyfluthrin incl. other mixtures of constituent isomers (sum of isomers) (F). Cypermethrin (4) (5) (6) Residue definition: cypermethrin incl. other mixtures of constituent isomers (sum of isomers) Cyproconazole (6) Not relevant for commodities 2012/2013. To be analyzed on voluntary basis in 2014. DDT (4) (5) (6) Residue definition: sum of p,p ²-DDT, o,p ²-DDT, p-p ²-DDE and p,p ²-DDD (TDE) expressed as DDT (F). Deltamethrin (4) (5) (6) Residue definition: cis-deltamethrin. Diazinon (4) (5) (6) Dicamba (6) Not relevant for commodities 2012/2013. To be analyzed on voluntary basis in 2014. Dichlorprop (incl. Dichlorprop-P) (6) Not relevant for commodities 2012/2013. To be analyzed on voluntary basis in 2014. Endosulfan (4) (5) (6) Residue definition: sum of alpha- and beta-isomers and Endosulfan-sulphate expressed as Endosulfan Endrin (4) (5) (6) Epoxiconazole (6) Not relevant for commodities 2012/2013. To be analyzed on voluntary basis in 2014. Ethofenprox (4) (5) (6) Note (7) To be analyzed on voluntary basis in butter (2012) and milk (2013). Famoxadone (4) (5) (6) Note (7) To be analyzed on voluntary basis in butter (2012) and milk (2013). Fenpropidin (6) Not relevant for commodities 2012/2013. Residue definition: sum of fenpropidin and CGA289267 expressed as fenpropidin. To be analyzed on voluntary basis in 2014. Fenpropimorph (5) (6) Residue definition: fenpropimorph carboxylic acid (BF 421-2) expressed as fenpropimorph. To be analyzed on voluntary basis in swine meat in 2013. Fenthion (4) (5) (6) Residue definition: sum of fenthion and its oxygen analogue, their sulfoxides and sulfone expressed as parent (F). Fenvalerate/Esfenvalerate (4) (5) (6) Fluazifop (5) (6) Residue definition: fluazifop-P-butyl (fluazifop acid (free and conjugate)). To be analyzed on voluntary basis in milk in 2013. Fluquinconazole (4) (5) (6) Note (7) To be analyzed in butter on voluntary basis in 2012. fluopyram (5) (6) Note (7) Fluroxypyr (6) Flusilazole (5) (6) Not relevant for commodities 2012. Residue definition: sum of flusilazole and its metabolite IN-F7321 ([bis-(4-fluorophenyl) methyl]silanol) expressed as flusilazole (F). To be analyzed on voluntary basis in swine meat in 2013. Glufosinate-ammonium (6) Not relevant for commodities 2012/2013. Residue definition: sum of glufosinate, its salts, MPP and NAG expressed as glufosinate equivalents. To be analyzed on voluntary basis in 2014 Glyphosate (6) Not relevant for commodities 2012/2013. To be analyzed on voluntary basis in 2014. Haloxyfop (4) (5) (6) Note (7) Residue definition: haloxyfop-R and conjugates of haloxyfop-R expressed as haloxyfop-R (F). To be analyzed on voluntary basis in butter (2012) and milk (2013). Heptachlor (4) (5) (6) Residue definition: sum of heptachlor and heptachlor epoxide expressed as heptachlor. Hexachlorobenzene (4) (5) (6) Hexachlorcyclohexan (HCH), Alpha-Isomer (4) (5) (6) Hexachlorcyclohexan (HCH), Beta-Isomer (4) (5) (6) Hexachlorocyclohexane (HCH) (Gamma-isomer) (Lindane) (F) (4) (5) (6) Indoxacarb (4) (5) (6) Note (7) Residue definition: indoxacarb as sum of the isomers S and R. To be analyzed on voluntary basis in butter (2012) and milk (2013). Ioxynil (5) (6) Residue definition: sum of Ioxynil, its salts and its esters, expressed as ioxynil (F). To be analyzed on voluntary basis in swine meat in 2013. Maleic hydrazide (4) (5) (6) Note (7) For milk and milk products the residue definition is: maleic hydrazide and its conjugates expressed as maleic hydrazide. To be analyzed in 2013 on voluntary basis in cows milk. To be analyzed on voluntary basis in eggs in 2012. Mepiquat (6) Not relevant for commodities 2012/2013. To be analyzed in 2014 on voluntary basis. Metaflumizone (4) (5) (6) Note (7) Residue definition: sum of E- and Z- isomers. To be analyzed in eggs on voluntary basis in 2012. Metazachlor (6) Not relevant for commodities 2012/2013. Residue definition: metazachlor including degradation and reaction products, which can be determined as 2,6-dimethylaniline, calculated in total as metazachlor. Methidathion (4) (5) (6) Methoxychlor (4) (5) (6) Parathion (4) (5) (6) Parathion-Methyl (4) (5) (6) Residue definition: sum of Parathion-Methyl and Paraoxon-Methyl expressed as Parathion-Methyl. Permethrin (4) (5) (6) Residue definition: sum of cis- and trans-permethrin. Pirimiphos-methyl (4) (5) (6) Prochloraz (5) (6) Residue definition: sum of Prochloraz + its metabolites cont. the 2,4,6-Trichlorophenol moiety expressed as Prochloraz. To be analyzed on voluntary basis in swine meat in 2013. Profenofos (4) (5) (6) Prothioconazole (6) Not relevant for commodities 2012/2013. Residue definition: Prothioconazole-desthio. Pyrazophos (4) (5) (6) Pyridate (6) Not relevant for commodities 2012/2013. Residue definition: sum of pyridate, its hydrolysis product CL 9673 (6-chloro-4-hydroxy-3-phenylpyridazin) and hydrolysable conjugates of CL 9673 expressed as pyridate. Resmethrin (4) (5) (6) Residue definition: sum of isomers (F) Spinosad (6) Not relevant for commodities 2012/2013. Residue definition: sum of Spinosyn A and Spinosyn D, expressed as Spinosad (F). Spiroxamine (5) (6) Residue definition: spiroxamine carboxylic acid expressed as spiroxamine. To be analyzed on voluntary basis in milk in 2013. Tau-Fluvalinate (4) (5) (6) To be analyzed on voluntary basis in butter (2012) and milk (2013) Tebuconazole (6) Not relevant for commodities 2012/2013. To be analyzed on voluntary basis in 2014. Tetraconazole (4) (5) (6) To be analyzed on voluntary basis in butter (2012) and milk (2013). Thiacloprid (6) Not relevant for commodities 2012/2013. To be analyzed on voluntary basis in 2014. Topramezone (6) Note (7) Not relevant for commodities 2012/2013. Residue definition: BAS 670H. Triazophos (4) (5) (6) (1) Beans with pod (fresh or frozen), carrots, cucumbers, oranges or mandarins, pears, potatoes, rice, spinach (fresh or frozen)) and wheat flour. (2) Aubergines, bananas, cauliflower or broccoli, table grapes, orange juice, peas without pod (fresh or frozen), peppers (sweet), wheat and virgin olive oil (oil processing factor = 5, taking into account an olive oil production standard yield of 20 % of the olive harvest). (3) Apples, head cabbage, leek, lettuce, tomatoes, peaches including nectarines and similar hybrids; rye or oats strawberries and wine grapes (red or white). (4) Butter, chicken egg. (5) Cows milk, swine meat. (6) Poultry meat, liver (bovine and other ruminants, swine and poultry). (7) To be analysed on voluntary basis in 2012. (8) Substances with difficult residue definition. The official laboratories shall analyse them for the full residue definition in accordance with the capability and capacity and report results as agreed on SSD. (9) Substances with no high level of findings according to the 2009 official control programme. Shall be analysed by those official laboratories which have the method required already validated. For laboratories which have no validated method, it is not obligatory to validate a method in 2012 and 2013. ANNEX II Number of samples referred to in Article 1 (1) The number of samples to be taken and analysed by each Member State is set out in the table in point (5). (2) In addition to the samples required in accordance with the table in point (5), in 2012 each Member State shall take and analyse ten samples of processed cereal-based baby food. In addition to the samples required in accordance with that table, in 2013 each Member State shall take and analyse ten samples in total of food for infants and for young children. In addition to the samples required in accordance with that table, in 2014 each Member State shall take and analyse ten samples in total of infant formulae and follow-on formulae. (3) One sample per commodity to be taken and analysed in accordance with the table in point (5) shall be, where available, from products originating from organic farming. (4) Member States using multi-residue methods may use qualitative screening methods on up to 15 % of the samples to be taken and analysed in accordance with the table in point (5). Where a Member State uses qualitative screening methods, it shall analyse the remaining number of samples by multi-residue methods. Where the results of qualitative screening are positive, Member States shall use a usual target method to quantify the findings. (5) Number of samples per Member State Member State Samples BE 12 (1) 15 (2) BG 12 (1) 15 (2) CZ 12 (1) 15 (2) DK 12 (1) 15 (2) DE 93 EE 12 (1) 15 (2) EL 12 (1) 15 (2) ES 45 FR 66 IE 12 (1) 15 (2) IT 65 CY 12 (1) 15 (2) LV 12 (1) 15 (2) LT 12 (1) 15 (2) LU 12 (1) 15 (2) HU 12 (1) 15 (2) MT 12 (1) 15 (2) NL 17 AT 12 (1) 15 (2) PL 45 PT 12 (1) 15 (2) RO 17 SI 12 (1) 15 (2) SK 12 (1) 15 (2) FI 12 (1) 15 (2) SE 12 (1) 15 (2) UK 66 TOTAL MINIMUM NUMBER OF SAMPLES: 642 (1) Minimum number of samples for each single residue method applied. (2) Minimum number of samples for each multi-residue method applied. ANNEX III (1) The Standard Sample Description (SSD) for food and feed is the format of reporting the results of the pesticide residue analyses. (2) The SSD includes a list of standardised data elements (items describing characteristics of samples or analytical results such as country of origin, product, analytical method, limit of detection, result, etc ¦), controlled terminologies and validation rules to enhance data quality. Table 1 List of the data elements of the Standard Sample Description Element Code Element Name Element Label Data type (1) Controlled terminology Description S.01 labSampCode Laboratory sample code xs:string (20) Alphanumeric code of the analysed sample. S.03 lang Language xs:string (2) LANG Language used to fill in the free text fields (ISO-639-1). S.04 sampCountry Country of sampling xs:string (2) COUNTRY Country where the sample was collected. (ISO 3166-1-alpha-2). S.06 origCountry Country of origin of the product xs:string (2) COUNTRY Country of origin of the product (ISO 3166-1-alpha-2 country code). S.13 prodCode Product code xs:string (20) MATRIX Food product analysed described according to the MATRIX catalogue. S.14 prodText Product full text description xs:string (250) Free text to describe in detail the product sampled. This element becomes mandatory if product code is XXXXXXA (Not in list). S.15 prodProdMeth Method of production xs:string (5) PRODMD Code providing additional information on the type of production for the food under analysis. S.17 prodTreat Product treatment xs:string(5) PRODTR Used to describe the treatments or processes of the food product. S.21 prodCom Product comment xs:string (250) Additional information on the product, particularly home preparation details if available. S.28 sampY Year of sampling xs:decimal (4,0) Year of sampling. S.29 sampM Month of sampling xs:decimal (2,0) Month of sampling. If the measure is the result of a sampling over a period of time, this field should contain the month when the first sample was collected. S.30 sampD Day of sampling xs:decimal (2,0) Day of sampling. If the measure is the result of a sampling over a period of time, this field should contain the day when the first sample was collected. S.31 progCode Programme number xs:string (20) Senders unique identification code of the programme or project for which the sample analysed was taken. S.32 progLegalRef Programme legal reference xs:string (100) Reference to the legislation for the program identified by programme number. S.33 progSampStrategy Sampling strategy xs:string (5) SAMPSTR Sampling strategy (ref. EUROSTAT - Typology of sampling strategy, version of July 2009) performed in the programme or project identified by program code. S.34 progType Type of sampling program xs:string (5) SRCTYP Indicate the type of programme for which the samples have been collected. S.35 sampMethod Sampling method xs:string (5) SAMPMD Code describing the sampling method S.39 sampPoint Sampling point xs:string (10) SAMPNT Point in the food chain where the sample was taken. (Doc. ESTAT/F5/ES/155 Data dictionary of activities of the establishments). L.01 labCode Laboratory xs:string (100) Laboratory code (National laboratory code if available). This code should be unique and consistent through the transmissions. L.02 labAccred Laboratory accreditation xs:string (5) LABACC The laboratory accreditation to ISO/IEC 17025. R.01 resultCode Result code xs:string (40) Unique identification number of an analytical result (a row of the data table) in the transmitted file. The result code must be maintained at organisation level and it will be used in further updated/deletion operation from the senders. R.02 analysisY Year of analysis xs:decimal (4,0) Year when the analysis was completed. R.06 paramCode Parameter code xs:string (20) PARAM Parameter/analyte of the analysis described according to the Substance Code of the PARAM catalogue. R.07 paramText Parameter text xs:string (250) Free text to describe the parameter. This element becomes mandatory if Parameter code is RF-XXXX-XXX-XXX (Not in list). R.08 paramType Type of parameter xs:string (5) PARTYP Define if the parameter reported is an individual residue/analyte, a summed residue definition or part of a sum. R.12 accredProc Accreditation procedure for the analytical method xs:string (5) MDSTAT Accreditation procedure for the analytical method used. R.13 resUnit Result unit xs:string (5) UNIT All results should be reported as mg/kg. R.14 resLOD Result LOD xs:double Limit of detection reported in the unit specified by the variable Result unit. R.15 resLOQ Result LOQ xs:double Limit of quantification reported in the unit specified by the variable Result unit. R.18 resVal Result value xs:double The result of the analytical measure reported in mg/kg if resType = VAL. R.19 resValRec Result value recovery xs:double Recovery value associated with the concentration measurement expressed as a percentage (%). i.e. report 100 for 100 %. R.20 resValRecCorr Result value corrected for recovery xs:string (1) YESNO Define if the result value has been corrected by calculation for recovery. R.21 resValUncertSD Result value uncertainty Standard deviation xs:double Standard deviation for the uncertainty measure. R.22 resValUncert Result value uncertainty xs:double Indicate the expanded uncertainty (usually 95 % confidence interval) value associated with the measurement expressed in the unit reported in the field Result unit. R.23 moistPerc Percentage of moisture in the original sample xs:double Percentage of moisture in the original sample. R.24 fatPerc Percentage of fat in the original sample xs:double Percentage of fat in the original sample. R.25 exprRes Expression of result xs:string (5) EXRES Code to describe how the result has been expressed: Whole weight, fat weight, dry weight, etc ¦ R.27 resType Type of result xs:string (3) VALTYP Indicate the type of result, whether it could be quantified/determined or not. R.28 resLegalLimit Legal Limit for the result xs:double Report the legal limit for the analyte in the product sampled R.29 resLegalLimitType Type of legal limit xs:string(5) LMTTYP Type of legal limit applied for the evaluation of the result. ML, MRPL, MRL, action limit etc. R.30 resEvaluation Evaluation of the result xs:string (5) RESEVAL Indicate if the result exceeds a legal limit. R.31 actTakenCode Action Taken xs:string (5) ACTION Describe any follow-up actions taken as a result of the exceeding a legal limit. R.32 resComm Comment of the result xs:string (250) Additional comments for this analytical result. (1) The double data type corresponds to IEEE double-precision 64-bit floating point type, the decimal represents arbitrary precision decimal numbers, the string data type represents character strings in XML. The data type xs: for double data types and other numeric data types which allow decimal separation, the decimal separator should be a . while the decimal separator , is not allowed.